DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in fig. 2, element 14a is shown twice.  The uppermost listing has no leader line.  Please correct or delete.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 9, line 5, “recovery pipe, relief valve and control unit” appear to have the wrong element numbers listed.  Page 10, line 7, .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, lines 1 and 2 recite, “with an automatic shift function”.  It is unclear what the automatic shift function refers to and more specifically how is “it” shifting automatically?
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Lines 16 and 17 recite “the driving device is configured to move up and down the piston of the pumping device”.  It is unclear how the driving device, which is an electric motor, moves up and down the piston as it is not shown in figs. 2 and 3.  Fig. 1 shows the motor located outside the tank.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Reichen et al., U.S Patent 4,769,978 in view of Mueller, U.S. Patent 6,834,781, further in view of Little et al., U.S. Patent 5,497,852.

As per claim 1, Reichen et al. disclose an electric grease barrel pump (172, 174) [gear pump, electrically operated clutch sheave] with an automatic shift function (Examiner interprets valve 114 has an automatic shift function with its biasing feature urging the valve in its second position), the electric grease barrel pump (172, 174) comprising:
 	a pumping device (172) for supplying grease (112);
 	a driving device (176) [engine] for driving the pumping device (172);
 	a supply pipe (between 188 and 194) (fig. 3) through which the grease is discharged from the pumping device (172);
 		a distribution valve (114) [operator control valve] installed at an end of the supply pipe in a discharging direction of the grease to supply the grease to any one of a plurality of grease supply targets (52, 38, 64) [drum cavities, transmission assemblies, cam tracks] (fig. 3);
 	a switch (202) installed at a movable portion (200) [handle-operated plunger arm] of the distribution valve (114) to output a signal for supplying the grease to a selected grease supply target of 
 	a recovery pipe (near 188, 196, 178) (fig. 3) installed between the pumping device (172) and the supply pipe (between 188 and 194) to allow the grease to be recovered to the pumping device (172) (col. 5, lines 38-42);
 	a relief valve (196) installed in the recovery pipe (near 188, 196, 178) (fig. 3); and
a control unit (214) [electric switch] for controlling an operation of the driving device (176) to adjust grease discharge capability of the pumping device (172) according to the signal of the switch (202) (col. 5, line 46 to col. 6, line 23).
	Reichen et al. do not disclose a check valve for preventing the grease in the supply pipe from flowing back toward the pumping device; and that the switch is a magnetic switch.  However, Mueller in his Grease Gun with Air Bleed Valve discloses a greasing device (fig. 1) that pumps grease through a check valve (35) in an exit line.   In addition, Little et al. teach the use of a Reed type sensor switch (15) that is used in conjunction with a magnetic member 37 on the end of a pin extending from a piston member of a valve (figs. 2, 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Reichen et al. with a check valve in the supply pipe and use a Reed type magnetic switch (35, 37) for use with grease delivery valve, as taught by Mueller and Little et al. respectively, for the purpose of preventing grease back flowing toward the pump and using a non-mechanical type switch with the distribution valve to prevent switch early failure due to wear. 	

As per claim 2, Reichen et al., Mueller and Little et al. as set forth above, Reichen et al. as modified,  disclose the distribution valve (114) is constituted by a manual valve (114), the movable portion (200) includes a manual operation handle (200) (fig. 3), and the magnetic switch (Little et al.,35, 37) outputs a 

As per claim 3, Reichen et al., Mueller and Little et al. as set forth above, Reichen et al. as modified, disclose the manual operation handle (200) includes a seesaw type manual operation handle, and the magnetic switch (Little et al.,35, 37) is configured to transmit different contact signals to the control unit according to a position change of the seesaw type manual operation handle.


Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest an electric grease barrel pump that includes an electric motor powering the pump and a control unit controls the electric motor by adjusting an RPM of the electric motor in accordance with a contact signal of a magnetic switch.  In addition, wherein the driving device is configured to move up and down the piston of a pumping device.  For these reasons, in conjunction with the rest of the structure as claimed in claims 1, 4 and 5 respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654